 Exhibit (10)(I)(8)




TENTH AMENDMENT

TO

HARLEYSVILLE MUTUAL INSURANCE COMPANY

HARLEYSVILLE PREFERRED INSURANCE COMPANY

HARLEYSVILLE INSURANCE COMPANY OF NEW JERSEY

HARLEYSVILLE-ATLANTIC INSURANCE COMPANY

HARLEYSVILLE WORCESTER INSURANCE COMPANY

MID-AMERICA INSURANCE COMPANY

HARLEYSVILLE INSURANCE COMPANY OF NEW YORK

HARLEYSVILLE INSURANCE COMPANY OF OHIO

HARLEYSVILLE PENNLAND INSURANCE COMPANY

HARLEYSVILLE LAKE STATES INSURANCE COMPANY

HARLEYSVILLE INSURANCE COMPANY




PROPORTIONAL REINSURANCE AGREEMENT

 

            This Tenth Amendment to the Proportional Reinsurance Agreement is
entered into by and between HARLEYSVILLE MUTUAL INSURANCE COMPANY, HARLEYSVILLE
PREFERRED INSURANCE COMPANY F/K/A HURON INSURANCE COMPANY, HARLEYSVILLE
INSURANCE COMPANY OF NEW JERSEY, HARLEYSVILLE-ATLANTIC INSURANCE COMPANY,
HARLEYSVILLE WORCESTER INSURANCE COMPANY F/K/A  WORCESTER INSURANCE COMPANY,
HARLEYSVILLE INSURANCE COMPANY OF NEW YORK F/K/A NEW YORK CASUALTY INSURANCE
COMPANY, HARLEYSVILLE INSURANCE COMPANY OF OHIO F/K/A GREAT OAKS INSURANCE
COMPANY, HARLEYSVILLE PENNLAND INSURANCE COMPANY F/K/A PENNLAND INSURANCE
COMPANY, HARLEYSVILLE LAKE STATES INSURANCE COMPANY F/K/A LAKE STATES INSURANCE
COMPANY and HARLEYSVILLE INSURANCE COMPANY F/K/A MINNESOTA FIRE AND CASUALTY
COMPANY.

            The purpose of this Amendment is to amend the Proportional
Reinsurance Agreement ("the Agreement") between Harleysville Mutual Insurance
Company (“HMIC”), Harleysville Preferred Insurance Company, Harleysville
Insurance Company of New Jersey, Harleysville-Atlantic Insurance Company,
Harleysville Worcester Insurance Company, Harleysville Insurance Company of New
York, Harleysville  Insurance Company of Ohio, Harleysville Pennland Insurance
Company (“Pennland”),  Harleysville Lake States Insurance Company and
Harleysville Insurance Company dated April 7, 1986, and amended June 30, 1987,
December 30, 1988, November 22, 1989, March 19, 1990, August 9, 1993 (with
revision dated August 2, 1994), March 16, 1995, March 18, 1996,  March 3, 1997
(with Addendum dated March 3, 1997) and March 4, 1998,  in which those companies
created a common risk-sharing pool for their underwriting operations, to
increase the aggregate pool share of the insurance company subsidiaries of
Harleysville Group, Inc. (“HGI”).  





-1-




--------------------------------------------------------------------------------







            In consideration of the mutual agreements hereinafter set forth and
contained in the Agreement, the parties hereby agree as follows:

 

1.

As of January 1, 2008, the proportionate share of all participants shall be as
set forth in Exhibit I to this Tenth Amendment.

2.

In consideration of the expenses incurred by HMIC to generate the additional
business being ceded to the HGI Subsidiaries as the result of this Tenth
Amendment, the HGI Subsidiaries shall pay HMIC a commission of 24.8% on the
premium cessions from HMIC resulting from this Tenth Amendment.  In addition, in
consideration of the expenses incurred by Pennland for that part of the business
that was previously retroceded by HMIC to Pennland which is now being retained
by HMIC as a result of this Tenth Amendment, HMIC shall pay Pennland a
commission of 24.8% on the additional premium retained.

3.

All other terms and conditions of the Proportional Reinsurance Agreement as
amended from time to time, shall remain the same.

 





-2-




--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Tenth
Amendment to the Proportional Reinsurance Agreement to be executed by their duly
authorized respective officers on this 7th day January, 2008.




ATTEST:

HARLEYSVILLE MUTUAL INSURANCE COMPANY

/s/  Robert A. Kauffman

 

BY:

/s/ David W. Galloway, VP

 

 

 

 

ATTEST:

 

HARLEYSVILLE PREFERRED INSURANCE COMPANY

/s/  Robert A. Kauffman

 

BY:

/s/ Mark Cummins, Treasurer

 

 

 

 

ATTEST:

 

HARLEYSVILLE INSURANCE COMPANY OF NEW JERSEY

/s/  Robert A. Kauffman

 

BY:

/s/ Robert G. Whitlock, VP

 

 

 

 

ATTEST:

 

HARLEYSVILLE-ATLANTIC INSURANCE COMPANY

/s/  Robert A. Kauffman

 

BY:

/s/ David K. Bond, VP

 

 

 

 

ATTEST:

 

HARLEYSVILLE WORCESTER INSURANCE COMPANY

/s/  Robert A. Kauffman

 

BY:

/s/ Robert G. Whitlock, VP

 

 

 

 

ATTEST:

 

HARLEYSVILLE INSURANCE COMPANY OF NEW YORK

/s/  Robert A. Kauffman

 

BY:

/s/ Mark Cummins, Treasurer

 

 

 

 

ATTEST:

 

HARLEYSVILLE INSURANCE COMPANY OF OHIO

/s/  Robert A. Kauffman

 

BY:

/s/ David K. Bond, VP

 

 

 

 

ATTEST:

 

HARLEYSVILLE PENNLAND INSURANCE COMPANY

/s/  Robert A. Kauffman

 

BY:

/s/ David W. Galloway, Asst Sec.

 

 

 

 

ATTEST:

 

HARLEYSVILLE LAKE STATES INSURANCE COMPANY

/s/  Robert A. Kauffman

 

BY:

/s/ Mark Cummins, Treasurer

 

 

 

 

ATTEST:

 

HARLEYSVILLE INSURANCE COMPANY

/s/  Robert A. Kauffman

 

BY:

/s/ Robert G. Whitlock, VP








-3-




--------------------------------------------------------------------------------




EXHIBIT I

TO THE

TENTH AMENDMENT

TO THE

PROPORTIONAL REINSURANCE AGREEMENT

 

 

POOL PARTICIPANTS

 

POOL PARTICIPATIONS

Harleysville Mutual Insurance Company

 

16%

Harleysville-Atlantic Insurance Company

 

6%

Harleysville Preferred Insurance Company

 

21%

Harleysville Insurance Company of New Jersey

 

21%

Harleysville Insurance Company of New York

 

2%

Harleysville Worcester Insurance Company

 

16%

Harleysville Insurance Company of Ohio

 

1%

Harleysville Pennland Insurance Company

 

4%

Harleysville Lake States Insurance Company

 

9%

Harleysville Insurance Company

 

4%

 





-4-


